SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2013 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . BRASKEM S.A. C.N.P.J No. 42.150.391/0001-70 - NIRE 29300006939 MINUTES OF THE BOARD OF DIRECTORS’ MEETING HELD ON FEBRUARY 6, 2013 On February 6, 2013, at 12:00 p.m., at the Company’s offices located at Avenida das Nações Unidas, 8501, 24º andar, São Paulo/SP, CEP. 05.425-070, a Meeting of the Board of Directors of BRASKEM S.A. was held with the presence of the undersigned Board Members as per the signatures below. Board Members José Carlos Consenza and José Alcides Santoro Martins did not attend the meeting, and were replaced by their respective alternate members, Antonio Aparecida de Oliveira and Arão Dias Tisser. The Chief Executive Officer Carlos Fadigas de Souza Filho, Officers Marcela Drehmer, Décio Oddone da Costa, Luciano Nitrini Guidoli and Rui Chammas, Guilherme A.C. Furtado, in charge of the Corporate Governance area, and Mr. Antonio Luiz Vianna de Souza, member of the Fiscal Board of the Company, were also present. The Chairman of the Board of Directors, Mr. Marcelo Bahia Odebrecht, presided the meeting, and Ms. Marcella Menezes Fagundes acted as secretary. AGENDA: I) Subjects for deliberation : 1) Management Report, Financial Statements and Allocation of Net Income related to the Fiscal Year of 2012 : a) after the presentation made by the Chief Executive Officer regarding the Company’s performance in 2012 and the due analysis and comments from the representing board members of the Finance and Investment Committee, as well as the unanimous favorable opinion by the Company’s Fiscal Board, the members approved this Board’s favorable manifestation to the approval, by the Annual General Meeting, of the (i) Management’s Annual Report and Financial Statements for the fiscal year ended December 31, 2012, and (ii) proposal for allocation of the Company’s net income; b) the members authorized the call of an Annual General Meeting to resolve on the matters referred to in item “a” above, as well as on the election of members of the Fiscal Board, determination of the yearly compensations of the Management and the Fiscal Board and the other matters related thereto, to be disclosed through publication of the respective call notice, pursuant to law; 2) The 2013-2015 Chief Executive Officer Action Plan (“PA”) – After the presentations made by the Chief Executive Officer and other attending Officers, and the considerations made by the Board Members, the Chief Executive Officer PA (the Company’s Business Plan) for the 2013-2015 period, was unanimously approved ; II) Subjects for Acknowledgement : Presentations were made by the persons in charge of the matters contained in this item of the agenda, namely: a) Expansion Projects; b) SSMA results and SEMPRE evolution, and c) Report on the Meeting held jointly by the Strategy and Communication Committee and the Finance and Investment Committee, held on February 1, 2013, and on the Meeting held jointly by the Finance and Investment Committee and the People and Organization Committee, held on February 6, 2013. III) Subjects of Interest to the Company : Nothing to register. IV) Adjournment : As there were no further subjects to be discussed, these minutes were drawn up, which, after read, discussed and found to be in order, are signed by all the Board Members present at the meeting, by the Chairman and by the Secretary. São Paulo, February 6, 2013. [Sgd.: Marcelo Bahia Odebrecht – Chairman; Marcella Menezes Fagundes – Secretary; Antonio Aparecida de Oliveira; Alfredo Lisboa Ribeiro Tellechea; Almir Guilherme Barbassa; Álvaro Fernandes da Cunha Filho; Arão Dias Tisser; Felipe Montoro Jens; Luiz de Mendonça; Newton Sergio de Souza; Patrick Horbach Fairon and Roberto Zurli Machado]. Sede-Fábrica: Camaçari/BA - Rua Eteno, 1561, Polo Petroquímico de Camaçari - CEP 42810-000 - Tel.(71) 3413-1000 Escritórios: Salvador/BA - Av. Magalhães Neto, 1856, Ed TK Tower, s. 1101 a 1.103 e 1108, Pituba - CEP 41810-012 - Tel. (71) 3271-2044 - Fax (71) 3342-3698 São Paulo/SP – Av. das Nações Unidas, 8501, 23, 24, e parte do 25 andares, Alto de Pinheiros, CEP. 05425-070 – Tel. (11) 3576-9999 – Fax (11) 3576-9197 BRASKEM S.A. C.N.P.J No. 42.150.391/0001-70 - NIRE 29300006939 MINUTES OF THE BOARD OF DIRECTORS’ MEETING HELD ON FEBRUARY 6, 2013 The above matches the original recorded in the proper book. Marcella Menezes Fagundes Secretary Sede-Fábrica: Camaçari/BA - Rua Eteno, 1561, Polo Petroquímico de Camaçari - CEP 42810-000 - Tel.(71) 3413-1000 Escritórios: Salvador/BA - Av. Magalhães Neto, 1856, Ed TK Tower, s. 1101 a 1.103 e 1108, Pituba - CEP 41810-012 - Tel. (71) 3271-2044 - Fax (71) 3342-3698 São Paulo/SP – Av. das Nações Unidas, 8501, 23, 24, e parte do 25 andares, Alto de Pinheiros, CEP. 05425-070 – Tel. (11) 3576-9999 – Fax (11) 3576-9197 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 7, 2013 BRASKEM S.A. By: /s/ Marcela Aparecida Drehmer Andrade Name: Marcela Aparecida Drehmer Andrade Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
